Case 1:19-cv-02277-DLP-JPH Document 155 Filed 07/29/21 Page 1 of 5 PageID #: 1619




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  GORDON MITCHUM,                                )
                                                 )
                             Plaintiff,          )
                                                 )
                        v.                       )     No. 1:19-cv-02277-DLP-JPH
                                                 )
  CITY OF INDIANAPOLIS,                          )
  MOLLY GROCE,                                   )
                                                 )
                             Defendants.         )

                                           ORDER

        On July 12, 2021, this Court denied Defendant Molly Groce's motion for

  summary judgment on the basis of qualified immunity. (Dkt. 133). On July 15,

  2021, Defendant Groce appealed this denial to the Seventh Circuit, (Dkt. 139), and

  filed a motion to stay proceedings in this Court pending the outcome of that

  interlocutory appeal. Dkt. [142]. On July 21, 2021, Plaintiff Gordon Mitchum filed a

  motion requesting that this Court certify as frivolous the Defendant's appeal of this

  Court's denial of summary judgment on the basis of qualified immunity. Dkt. [150].

  For the reasons set forth below, the Court DENIES the Plaintiff's motion to certify

  the Defendant's appeal as frivolous and GRANTS the Defendant's motion to stay

  proceedings.

     A. Motion to Certify

        "[A] district court's denial of a claim of qualified immunity, to the extent that

  it turns on an issue of law, is an appealable 'final decision' within the meaning of 28

  U.S.C. § 1291 notwithstanding the absence of a final judgment." Mitchell v. Forsyth,
Case 1:19-cv-02277-DLP-JPH Document 155 Filed 07/29/21 Page 2 of 5 PageID #: 1620




  472 U.S. 511, 530 (1985). This is because an issue of qualified immunity concerns

  whether a defendant may be subject to trial, an issue that would be rendered moot

  if not addressed until after a trial has taken place. Apostol v. Gallion, 870 F.2d

  1335, 1338 (7th Cir. 1989) ("It makes no sense for trial to go forward while the court

  of appeals cogitates on whether there should be one."). So long as the issues

  addressed by the appellate court are legal, rather than factual, the appellate court

  may "consider the propriety of a denial of qualified immunity even on grounds other

  than those relied on in the district court." Hernandez v. Cook Cty. Sheriff's Office,

  634 F.3d 906, 912 (7th Cir. 2011). However, if an issue on appeal is a "sham" or "so

  baseless that it does not invoke appellate jurisdiction," a district court may certify

  the appeal as frivolous and move forward with trial. Hurt v. Vantlin, No. 3:14-cv-

  00092-JMS-MPB, 2017 WL 1709499, at *2 (S.D. Ind. May 3, 2017) (quoting Apostol,

  870 F.2d at 1338-39). In this way, district courts may prevent parties from seeking

  to delay trial for tactical or strategic purposes. Apostol, 870 F.2d at 1338-39.

  However, a district court must use this power with restraint. Id. at 1339.

        Despite the requirement that issues on appeal following a denial of qualified

  immunity be of a legal nature, "[a] district court's finding that there are genuine

  issues of material fact 'does not always preclude appellate review.'" Gutierrez v.

  Kermon, 722 F.3d 1003, 1009 (7th Cir. 2013) (citing Sallenger v. Oakes, 473 F.3d

  731, 738 (7th Cir. 2007)). An appellate court must simply refrain from making

  "conclusions about which facts the parties ultimately might be able to establish at

  trial." Gutierrez, 722 F.3d at 1009 (citing Leaf v. Shelnutt, 400 F.3d 1070, 1078 (7th
Case 1:19-cv-02277-DLP-JPH Document 155 Filed 07/29/21 Page 3 of 5 PageID #: 1621




  Cir.2005)). The appellate court must instead consider the facts as the district court

  assumed them when denying summary judgment or in the light most favorable to

  the plaintiff. Gutierrez, 722 F.3d at 1009. Nevertheless, the court is still capable of

  considering abstract issues of law, such as "whether a given set of undisputed facts

  demonstrates a violation of clearly established law." Id. (citing Behrens v.

  Pelletier, 516 U.S. 299, 313 (1996)).

         Here, this Court's order denying the Defendant's motion for summary

  judgment on the basis of qualified immunity functioned as a collateral order, and

  was immediately appealable to the Seventh Circuit. While the basis for the Court's

  denial of summary judgment was the existence of several disputes of fact, (Dkt. 133

  at 29-30), the Defendant has stipulated that she will accept the facts assumed by

  this Court and the undisputed facts presented by the Plaintiff as true for purposes

  of interlocutory appeal. (Dkt. 154 at 2). The Defendant asks the Seventh Circuit to

  review this Court's denial of qualified immunity only to the extent that it involves

  issues of law. (Id.). The Defendant's appeal cannot, therefore, be said to be a "sham"

  or "baseless." As such, the Court DENIES Plaintiff's motion to certify it as

  frivolous.

     B. Motion to Stay

         Regarding appeals of denials of qualified immunity, the Seventh Circuit has

  held that "[i]n the absence of the district court's reasoned finding of frivolousness or

  forfeiture, . . . the trial is automatically put off." Apostol, 870 F.2d at 1339. Indeed,

  the filing of an appeal "confers jurisdiction on the court of appeals and divests the
Case 1:19-cv-02277-DLP-JPH Document 155 Filed 07/29/21 Page 4 of 5 PageID #: 1622




  district court of its control over those aspects of the case involved in the appeal.” Id.

  at 1337 (quoting Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58

  (1982)). This serves to avoid confusion and duplication of effort. Apostol, 870 F.2d at

  1337.

           Here, the Defendant has appropriately appealed an issue within the

  jurisdiction of the Seventh Circuit. That issue, a question of the existence of

  qualified immunity, concerns whether a trial is appropriate at all. Furthermore, the

  issue on appeal is neither factual nor frivolous. Accordingly, control over the

  existence of a trial is divested from the Court, so the Court must GRANT the

  Defendant's motion to stay proceedings, pending the Seventh Circuit's ruling on

  Defendant's interlocutory appeal.

     C. Conclusion

           The Defendant has appealed issues of law, not fact, and has not raised

  baseless issues intended solely to delay trial for tactical advantage. Accordingly, the

  Court DENIES the Plaintiff's motion to certify the appeal as frivolous, Dkt. [150].

  Furthermore, as the issue on appeal concerns whether the trial itself is appropriate,

  the Court GRANTS the Defendant's motion to stay proceedings, Dkt. [142],

  pending the Seventh Circuit's resolution of the interlocutory appeal. Accordingly,

  the final pretrial conference scheduled for August 5, 2021 and the bench trial

  scheduled for August 25, 2021 are vacated. This action is hereby STAYED.

           So ORDERED.

          Date: 7/29/2021
Case 1:19-cv-02277-DLP-JPH Document 155 Filed 07/29/21 Page 5 of 5 PageID #: 1623




  Distribution:

  All ECF-registered counsel of record via email
